Case: 12-15343   Date Filed: 05/30/2013   Page: 1 of 4


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15343
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:12-cv-00399-RS-CAS



GEORGE MCGUIRE,

                                                     Plaintiff - Appellant,

                                  versus

FLORIDA LOTTERY,
RUBEN MOBLEY,
EVA MOBLEY,
CAROL HALE,
CYNTHIA JENKINS, et al.,

                                                     Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (May 30, 2013)
                Case: 12-15343        Date Filed: 05/30/2013       Page: 2 of 4


Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:

       George McGuire, proceeding pro se, appeals the district court’s sua sponte

dismissal of his § 1983 complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). On

appeal, McGuire reasserts the claims in his complaint but makes no arguments that

relate to the district court’s order of dismissal. We liberally construe his pro se

brief to challenge the propriety of that ruling, see Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998), but affirm the district court’s dismissal of

his complaint.1

       Section 1915(e) provides that an in forma pauperis action or appeal shall be

dismissed at any time if the court determines that it fails to state a claim for which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). Section 1915 further

provides “the court shall dismiss the case at any time if the court determines that

. . . (B) the action or appeal—(i) is frivolous . . .” 28 U.S.C. § 1915(e)(2)(B)(i). A

claim is frivolous if it is without arguable merit either in law or fact. Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993).

       To seek relief under 42 U.S.C. § 1983, “a plaintiff must allege facts showing

that the defendant's act or omission, done under color of state law, deprived him

1
   We review de novo a district court’s sua sponte dismissal for failure to state a claim pursuant
to § 1915(e)(2)(B)(ii), viewing the allegations in the complaint as true. Hughes v. Lott, 350 F.3d
1157, 1159-60 (11th Cir. 2003). However, we review a district court’s sua sponte dismissal for
frivolity for an abuse of discretion. Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001).
                                                2
               Case: 12-15343      Date Filed: 05/30/2013    Page: 3 of 4


of a right[,] privilege, or immunity protected by the Constitution or laws of the

United States.” Little v. City of North Miami, 805 F.2d 962, 965 (11th Cir. 1986)

(quotations omitted). Moreover, “[s]ection 1983 provides a federal forum to

remedy many deprivations of civil liberties, but it does not provide a federal forum

for litigants who seek a remedy against a State for alleged deprivations of civil

liberties. The Eleventh Amendment bars such suits unless the State has waived its

immunity.” Will v. Mich. Dep’t of State Police, 109 S. Ct. 2304, 2309 (1989). A

suit against a state agency is no different than a suit against the state itself, and

“neither a state nor its officials acting in their official capacities are ‘persons’ under

§ 1983.” Id. at 2312.

       The district court did not err by dismissing McGuire’s complaint because it

failed to state a claim under federal law and was frivolous. McGuire asserted that

private citizens stole his lottery tickets and profited from them. Alleging theft by

private citizens does not state a constitutional claim under § 1983. Little, 805 F.2d

at 965. The same reasoning applies to McGuire’s claim involving the theft of

precious stones and other valuables by Jamaican gang members. Moreover, the

only non-private party named as a defendant, the “Florida Lottery,” does not

constitute a “person” under § 1983, and enjoys immunity as a state agency

pursuant to the Eleventh Amendment. Will, 109 S. Ct. at 2309, 2312.

Furthermore, McGuire failed to provide an adequate factual basis for his claims,


                                            3
                Case: 12-15343        Date Filed: 05/30/2013       Page: 4 of 4


and instead relied on conflicting generalizations regarding the theft of

undocumented lottery tickets purchased from unknown locations, at unknown

times. Consequently, McGuire’s complaint lacked arguable merit both in fact and

in law and warranted dismissal for failure to state a claim and frivolity. Thus, after

careful review, we affirm the district court’s dismissal of McGuire’s complaint.2

       AFFIRMED.




2
  McGuire’s claims are also barred by res judicata because he previously litigated his claims
against the named defendants in three different state courts. Notably, the Second Judicial Circuit
Court of Florida dismissed his case with prejudice on November 3, 2009, thereby constituting a
final adjudication on the merits for res judicata purposes. See Anthony v. Marion County Gen.
Hosp., 617 F.2d 1164, 1170 (5th Cir. 1980) (“[A] dismissal with prejudice is deemed an
adjudication on the merits for the purposes of res judicata.”)
                                                4